Exhibit 10.51

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

THE JOHNS HOPKINS UNIVERSITY

&

IMMUNOCELLULAR THERAPEUTICS, LTD.

JHU Agreement: # - A20530



--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into by and
between THE JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address
at 3400 N. Charles Street, Baltimore, Maryland, 21218-2695 (“JHU”) and
IMMUNOCELLULAR THERAPEUTICS, LTD., a Delaware corporation having an address at
21900 Burbank Blvd, 3rd Floor, Woodland Hills, CA 91367 (“Company”), with
respect to the following:

RECITALS

WHEREAS, as a center for research and education, JHU is interested in licensing
PATENT RIGHTS (hereinafter defined) in a manner that will benefit the public by
facilitating the distribution of useful products and the utilization of new
processes, but is without capacity to commercially develop, manufacture, and
distribute any such products or processes; and

WHEREAS, valuable inventions entitled “Development of Mesothelin-Specific Cancer
Immunotherapy using an Ascitogenic Ovarian/Peritoneal Tumor Model” and “Control
of Human Mesothelin-expressing Tumors By DNA Vaccines” (JHU Ref Nos. C04083 and
C10013, respectively) were developed during the course of research conducted by
Drs. Tzyy-Choou Wu, Ralph Hruban, Chien-Fu Hung, and Elizabeth Jaffee (all
hereinafter, “Inventors”); and

WHEREAS, JHU has acquired through assignment all rights, title and interest,
with the exception of certain retained rights by the United States Government,
in its interest in said valuable inventions; and

WHEREAS, Company desires to obtain certain rights in such inventions as herein
provided, and to commercially develop, manufacture, use and distribute products
and processes based upon or embodying said valuable inventions throughout the
world;

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

1.1 “AFFILIATED COMPANY” as used herein in either singular or plural shall mean
any corporation, company, partnership, joint venture or other entity, which
controls, is controlled by or is under common control with Company. For purposes
of this Paragraph 1.1, control shall mean the direct or indirect ownership of at
least fifty percent (50%) of the securities or other ownership interests
representing the equity, voting stock, general partnership or membership
interest of such entity.

 

Page 1



--------------------------------------------------------------------------------

1.2 “EFFECTIVE DATE” of this Agreement shall mean February 16, 2012.

1.3 “EXCLUSIVE LICENSE” shall mean a grant by JHU to Company of its entire right
and interest in the PATENT RIGHTS subject to rights retained by the United
States Government, if any, in accordance with the Bayh-Dole Act of 1980
(established by P.L. 96-517 and amended by P.L. 98-620, codified at 35 USC § 200
et. seq. and implemented according to 37 CFR Part 401), and subject to the
retained right of JHU to make, have made, provide and use for its and The Johns
Hopkins Health Systems’ purposes LICENSED PRODUCT(S) and LICENSED SERVICE(S),
including the ability to distribute any biological material disclosed and/or
claimed in PATENT RIGHTS for nonprofit academic research use to non-commercial
entities as is customary in the scientific community.

1.4 “FIRST COMMERCIAL SALE” shall mean, with respect to any LICENSED PRODUCT or
LICENSED SERVICE and any country of the world, the first sale of such LICENSED
PRODUCT or LICENSED SERVICE under this Agreement by Company, its AFFILIATED
COMPANY, or SUBLICENSEE(S) to a non-affiliate third party in such country.

1.5 “LICENSED FIELD” shall mean all mesothelin peptide-based vaccines for cancer
treatment and/or prevention, excluding bacteria-based, viral vector-based and
nucleic acid-based vaccines for cancer treatment and/or prevention.

1.6 “LICENSED PRODUCT(S)” as used herein in either singular or plural shall mean
any process or method, material, compositions, drug, or other product, the
manufacture, use or sale of which would constitute, but for the license granted
to Company pursuant to this Agreement, an infringement of a VALID CLAIM of
PATENT RIGHTS (infringement shall include, but is not limited to, direct,
contributory, or inducement to infringe).

1.7 “LICENSED SERVICE(S)” as used herein in either singular or plural shall mean
the performance on behalf of a third party of any method or the manufacture of
any product or the use of any product or composition which would constitute, but
for the license granted to Company pursuant to this Agreement, an infringement
of a VALID CLAIM of the PATENT RIGHTS, (infringement shall include, but not be
limited to, direct, contributory or inducement to infringe).

1.8 “NET SALES” shall mean gross sales revenues and fees received by Company and
AFFILIATED COMPANY from the sale of LICENSED PRODUCT(S) less (i) trade discounts
allowed, (ii) refunds, returns and recalls granted, and (ii) freight charges and
associate insurance, , and sales taxes invoiced to and paid by the purchaser of
LICENSED PRODUCT(S). In the event that Company and/or AFFILIATED COMPANY sells a
LICENSED PRODUCT(S) in combination with other ingredients or substances or as
part of a kit, the NET SALES for purposes of royalty payments shall be based on
the sales revenues and fees received from the entire combination or kit.

 

Page 2



--------------------------------------------------------------------------------

1.9 “NET SERVICE REVENUES” shall mean gross service revenues and fees billed by
Company and AFFILIATED COMPANY for the performance of LICENSED SERVICE(S) less
sales and/or use taxes imposed upon and with specific reference to the LICENSED
SERVICE(S). In the event that Company and/or AFFILIATED COMPANY sells a LICENSED
SERVICE(S) in combination with other services or substances or as part of a kit,
the NET SERVICE REVENUES for purposes of royalty payments shall be based on the
sales revenues and fees received from the entire combination or kit.

1.10 “PATENT RIGHTS” shall mean the U.S. patent applications listed in Exhibit A
of this Agreement, each of which is assigned to JHU, and the inventions
disclosed and claimed therein, and all divisions and continuations thereof, all
U.S. patents issuing thereon and reissues, reexaminations, renewals and
extensions thereof, any corresponding foreign patent applications, and any
patents, or other equivalent foreign patent rights issuing, granted or
registered thereon. Upon the written request of Company, JHU shall (or JHU shall
instruct its outside legal counsel to) provide to Company a complete listing of
the issued and applied-for PATENT RIGHTS outstanding at the time, including the
status of any applications, divisions, continuations, reexaminations, reissues,
renewals, or registrations then outstanding.

1.11 “PHASE I CLINICAL TRIAL” shall mean a human clinical trial, the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients as required in 21 C.F .R. § 312 (a), or a similar clinical study
prescribed by the regulatory authorities in a market other than the United
States.

1.12 “PHASE II CLINICAL TRIAL” shall mean a human clinical trial, for which a
primary endpoint is a preliminary determination of efficacy or dose ranges in
patients with the disease target being studied as required in 21 C.F .R. § 312.2
1 (b), as may be amended from time to time, or a similar clinical study
prescribed by the regulatory authorities in a market other than the United
States.

1.13 “PHASE III CLINICAL TRIAL” shall mean an expanded pivotal human clinical
trial performed after preliminary evidence suggesting effectiveness has been
obtained from a PHASE II CLINICAL TRIAL, and intended to gather the additional
information about effectiveness and safety that is needed to evaluate the
overall benefit-risk relationship and to provide an adequate basis for physician
labeling as required in 21 C.F .R. § 312.21 (c), or a similar clinical study
prescribed by the regulatory authorities in a market other than the United
States.

1.14 “REGULATORY APPROVAL” shall mean all approvals, including licenses,
registrations, and authorizations, of all governmental agencies in a country
necessary for the manufacture, use or sale of a LICENSED PRODUCT or LICENSED
SERVICE in the applicable country. As used herein, REGULATORY APPROVAL shall not
include pricing or reimbursement approval.

1.15 “SUBLICENSEE(S)” as used herein in either singular or plural shall mean any
person or entity other than an AFFILIATED COMPANY to which Company has granted a
sublicense under this Agreement. SUBLICENSEE(S) shall also include any person or
entity to which Company’s SUBLICENSEE(S) has granted a sublicense subject to
JHU’s approval.

 

Page 3



--------------------------------------------------------------------------------

1.16 “VALID CLAIM” shall mean a claim of any (i) unexpired United States or
foreign issued patent or (ii) pending patent application within PATENT RIGHTS
that shall not have been dedicated to the public, disclaimed, nor held invalid
or unenforceable by a court or government agency of competent jurisdiction in an
unappealed or unappealable decision.

ARTICLE 2

LICENSE GRANT

2.1 Grant. Subject to the terms and conditions of this Agreement, JHU hereby
grants to Company an EXCLUSIVE LICENSE to make, have made, develop, use, import,
offer for sale and sell the LICENSED PRODUCT(S) and to provide the LICENSED
SERVICE(S) in the United States and worldwide under the PATENT RIGHTS in the
LICENSED FIELD. This Grant shall apply to the Company and any AFFILIATED
COMPANY, except that any AFFILIATED COMPANY shall not have the right to
sublicense others as set forth in Paragraph 2.2 below. If any AFFILIATED COMPANY
exercises rights under this Agreement, such AFFILIATED COMPANY shall be bound by
all terms and conditions of this Agreement, including but not limited to
indemnity and insurance provisions and royalty payments, which shall apply to
the exercise of the rights, to the same extent as would apply had this Agreement
been directly between JHU and the AFFILIATED COMPANY. In addition, Company shall
remain fully liable to JHU for all acts and obligations of AFFILIATED COMPANY
such that acts of the AFFILIATED COMPANY shall be considered acts of the
Company.

2.2 Sublicense. Company may sublicense the rights granted by JHU under Paragraph
2.1 to others under this Agreement, subject to the terms and conditions of this
Paragraph 2.2. Company may extend the right to further sublicense the rights
granted by JHU under Paragraph 2.1 to its SUBLICENSEE(S), subject to JHU prior
written approval, not to be unreasonably withheld, and further subject to the
terms and conditions of this Paragraph 2.2. As a condition to its validity and
enforceability, each sublicense agreement shall: (a) incorporate by reference
the terms and conditions of this Agreement, (b) be consistent with the terms,
conditions and limitations of this Agreement, (c) name JHU as an intended third
party beneficiary of the obligations of SUBLICENSEE without imposition of
obligation or liability on the part of JHU or its Inventors to the SUBLICENSEE,
and (d) specifically incorporate Paragraphs 6.2 “Representations by JHU”, 7.1
“Indemnification”, 10.1 “Use of Name”, 10.4 “Product Liability” into the body of
the sublicense agreement, and cause the terms used in therein to have the same
meaning as in this Agreement. Company and its SUBLICENSEE(S) shall provide to
JHU each proposed sublicense agreement, executed by both Company and
SUBLICENSEE. To the extent that any terms, conditions or limitations of any
sublicense agreement are inconsistent with this Agreement, those terms,
conditions and limitations are null and void against JHU

2.3 Government Rights. The United States Government may have acquired a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced for or on behalf of the United States the inventions described in
PATENT RIGHTS throughout the world. The rights granted herein are additionally
subject to: (i) the requirement that any LICENSED PRODUCT(S) produced for use or
sale within the United States shall be substantially

 

Page 4



--------------------------------------------------------------------------------

manufactured in the United States (unless a waiver under 35 USC § 204 or
equivalent is granted by the appropriate United States government agency),
(ii) the right of the United States government to require JHU, or its licensees,
including Company, to grant sublicenses to responsible applicants on reasonable
terms when necessary to fulfill health or safety needs, and, (iii) other rights
acquired by the United States government under the laws and regulations
applicable to the grant/contract award under which the inventions were made.

ARTICLE 3

FEES, ROYALTIES, & PAYMENTS

3.1 License Fee. Company shall pay to JHU a license fee as set forth in Exhibit
B (the “License Fee”). The license fee is nonrefundable and shall not be
credited against royalties or other fees. Company’s obligation to pay the
License Fee shall survive termination of this Agreement.

3.2 Milestones License Fees. In addition to the License Fee as set forth in
Paragraph 3.1, Company shall pay to JHU for certain milestone license fees for
the achievement of the applicable milestones by Company, AFFILIATED COMPANIES or
SUBLICENSEES, as set forth in Exhibit B (the “Milestone License Fees”). For
those milestones achieved by Company or AFFILIATED COMPANIES, Company shall pay
to JHU the applicable Milestone License Fee(s) within thirty (30) days of such
achievement, and for those milestones achieved by SUBLICENSEES, Company shall
pay to JHU the applicable Milestone License Fee(s) within forty-five (45) days
of such achievement.

3.3 Minimum Annual Royalties. Company shall pay to JHU minimum annual royalties
as set forth in Exhibit B. These minimum annual royalties shall be due, without
invoice from JHU, within thirty (30) days of each anniversary of the EFFECTIVE
DATE beginning with the first anniversary following the issuance of the first
U.S. patent within PATENT RIGHTS claiming a therapeutic product or method.
Running royalties accrued under Paragraph 3.4 and paid to JHU during the one
(1) year period preceding an anniversary of the EFFECTIVE DATE shall be credited
against the minimum annual royalties due on that anniversary date. In the event
that a milestone is achieved and a Milestone Licensee Fee is paid to JHU as set
forth in Paragraph 3.2, no minimum annual royalties shall be due and payable to
JHU in the same year as such Milestone License Fee is received by JHU.

3.4 Running Royalties. Company shall pay to JHU a running royalty as set forth
in Exhibit B, for each LICENSED PRODUCT(S) sold, and for each LICENSED
SERVICE(S) provided, by Company and AFFILIATED COMPANIES, based on NET SALES and
NET SERVICE REVENUES for the term of this Agreement. Such payments shall be made
within sixty (60) days of the end of each calendar quarter following FIRST
COMMERCIAL SALE of LICENSED PRODUCT or providing LICENSED SERVICES. All non-US
taxes related to LICENSED PRODUCT(S) or LICENSED SERVICE(S) sold under this
Agreement shall be paid by Company and shall not be deducted from royalty or
other payments due to JHU. If Company is required by law to withhold non-US
taxes, JHU will provide reasonable assistance to Company in its efforts to file
such requests as are available under the regulations applicable to the
jurisdiction and the taxing agency to eliminate the withholding and/or qualify
the royalty payments made hereunder for reduced rates of income tax withholding
under any applicable income tax treaty.

 

Page 5



--------------------------------------------------------------------------------

In order to insure JHU the full royalty payments contemplated hereunder, Company
agrees that in the event any LICENSED PRODUCT(S) shall be sold to an AFFILIATED
COMPANY or SUBLICENSEE(S) or to a corporation, firm or association with which
Company shall have any agreement, understanding or arrangement with respect to
consideration (such as, among other things, an option to purchase stock or
actual stock ownership, or an arrangement involving division of profits or
special rebates or allowances) the royalties to be paid hereunder for such
LICENSED PRODUCT(S) shall be based upon the greater of: 1) the net selling price
(per NET SALES) at which the purchaser of LICENSED PRODUCT(S) resells such
product to the end user, 2) the NET SERVICE REVENUES received from using the
LICENSED PRODUCT(S) in providing a service, 3) the fair market value of the
LICENSED PRODUCT(S) or 4) the net selling price (per NET SALES) of LICENSED
PRODUCT(S) paid by the purchaser.

3.5 Sublicense Consideration. In addition to the running royalty as set forth
under Paragraph 3.4, Company shall pay to JHU a percentage of consideration
received for sublicenses granted under this Agreement as set forth in Exhibit B.
This sublicense consideration shall be due, without the need for invoice from
JHU, within forty-five (45) days of the effective date of each sublicense
agreement. Such consideration shall mean consideration of any kind received by
the Company or AFFILIATED COMPANIES from a SUBLICENSEE(S) for the grant of a
sublicense under this Agreement, including (i) amounts paid to Company or an
AFFILIATED COMPANY by the SUBLICENSEE(S) for running royalties on sales of
LICENSED PRODUCT(S) and LICENSED SERVICE(S) (hereinafter referred to as “Royalty
Sublicense Consideration”) and (ii) upfront fees, milestone fees, any premium
paid by the SUBLICENSEE(S) over Fair Market Value for stock of the Company or an
AFFILIATED COMPANY in consideration for such sublicense, and any other
sublicensing revenue (hereinafter referred to as “Non-royalty Sublicense
Consideration”). However, not included in such Non-royalty Sublicense
Consideration are amounts paid to the Company or an AFFILIATED COMPANY by the
SUBLICENSEE(S) for product development, research work, clinical studies and
regulatory approvals performed by or for the Company or AFFILIATED COMPANIES
(including third parties on their behalf), each pursuant to a specific agreement
including a performance plan and commensurate budget, and equity investments at
Fair Market Value. The term “Fair Market Value” shall mean the average price
that the stock in question is publicly trading at for twenty (20) days prior to
the announcement of its purchase by the SUBLICENSEE(S) or if the stock is not
publicly traded, the value of such stock as determined by the most recent
private financing through a financial investor (an entity whose sole interest in
the Company or AFFILIATED COMPANY is financial) of the Company or AFFILIATED
COMPANY that issued the shares.

3.6 Patent Reimbursement. Company will reimburse JHU for the unreimbursed,
reasonable past costs associated with preparing, filing, maintaining and
prosecuting PATENT RIGHTS within the LICENSED FIELD, not to exceed [***] and
excluding all costs previously paid by another licensee (hereinafter referred to
as “Past Patent Expenses”). Company shall reimburse JHU within thirty (30) days
after the EFFECTIVE DATE of this Agreement and receipt of an invoice from JHU
for Past Patent Expenses. In accordance with Paragraph 4.1

 

Page 6



--------------------------------------------------------------------------------

below, Company will reimburse JHU, within thirty (30) days of the receipt of an
invoice from JHU, for all reasonable costs associated with the preparation,
filing, maintenance, and prosecution of PATENT RIGHTS incurred subsequent to the
EFFECTIVE DATE of this Agreement consistent with a mutually-acceptable budget
(hereinafter referred to as “Future Patent Expenses”. Future Patent Expenses
shall be prorated by the number of licensees reimbursing JHU for such costs. JHU
will provide a cost estimate for work to prepare, file, maintain and/or
prosecute patents and/or patent applications within the PATENT RIGHTS. In the
event that it does not reimburse such costs in a timely fashion, Company will
pay a reasonable retainer, consistent with the cost estimate provided by JHU,
for each new matter or action to prepare, file, maintain and/or prosecute
patents and/or patent applications within the PATENT RIGHTS.

3.7 Form of Payment. All payments under this Agreement shall be made in U.S.
Dollars by either check or wire transfer.

3.8 Payment Information. All check payments from Company to JHU shall be sent
to:

Executive Director

Johns Hopkins Technology Transfer

The Johns Hopkins University

100 N. Charles Street, 5th Floor

Baltimore, MD 21201

Attn: JHU Agreement # A20530

or such other addresses which JHU may designate in writing from time to time.
Checks are to be made payable to “The Johns Hopkins University”.

Wire transfers may be made through:

ACH information for U.S. payments:

Johns Hopkins University Central Lockbox

[***]

FED WIRE for international payments:

Johns Hopkins University Central Lockbox

[***]

Company shall be responsible for any and all costs associated with wire
transfers. Company shall provide JHU with the date of wire transfer payment and
ACH confirmation number upon completion of such payment.

3.9 Late Payments. In the event that any payment due hereunder is not made when
due, the payment shall accrue interest beginning on the tenth day following the
due date thereof, calculated at the annual rate of six percent (6%), the
interest being compounded on the last day of each calendar year. Each such
payment when made shall be accompanied by all interest so

 

Page 7



--------------------------------------------------------------------------------

accrued. Said interest and the payment and acceptance thereof shall not negate
or waive the right of JHU to seek any other remedy, legal or equitable, to which
it may be entitled because of the delinquency of any payment including, but not
limited to termination of this Agreement as set forth in Paragraph 9.2.

3.10 Invoices. Any invoice for payments sent by JHU to Company may be
electronically provided by e-mail service. JHU will send invoices to an e-mail
address provided by Company. Company will provide JHU with any updates to this
e-mail address.

ARTICLE 4

PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

4.1 Prosecution & Maintenance. JHU, at Company’s expense, shall file, prosecute
and maintain all patents and patent applications specified under PATENT RIGHTS
in the LICENSED FIELD and, subject to the terms and conditions of this
Agreement, Company shall be licensed thereunder. Title to all such patents and
patent applications shall reside in JHU. JHU shall have full and complete
control over all patent matters in connection therewith under the PATENT RIGHTS,
provided however, that JHU shall (a) cause its patent counsel to timely copy
Company on all official actions and written correspondence with any patent
office, and (b) allow Company an opportunity to comment and advise JHU. JHU
shall consider and reasonably incorporate all comments and advice. By concurrent
written notification to JHU and its patent counsel at least thirty (30) days in
advance (or later at JHU’s discretion) of any filing or response deadline, or
fee due date, Company may elect not to have a patent application filed in any
particular country or not to pay expenses associated with prosecuting or
maintaining any patent application or patent, provided that Company pays for all
costs incurred up to JHU’s receipt of such notification. Failure to provide such
notification can be considered by JHU to be Company’s authorization to proceed
at Company’s expense. Upon such notification, JHU may file, prosecute, and/or
maintain such patent applications or patent at its own expense and for its own
benefit, and any rights or license granted hereunder held by Company, AFFILIATED
COMPANIES or SUBLICENSEE(S) relating to the PATENT RIGHTS which comprise the
subject of such patent applications or patent and/or apply to the particular
country, shall terminate.

4.2 Notification. Each party will notify the other promptly in writing when any
infringement by another is uncovered or suspected.

4.3 Infringement. Company shall have the first right to enforce any patent
within PATENT RIGHTS in the LICENSED FIELD against any infringement or alleged
infringement thereof, and shall at all times keep JHU informed as to the status
thereof. Before Company commences an action with respect to any infringement of
such patents, Company shall give careful consideration to the views of JHU and
to potential effects on the public interest in making its decision whether or
not to sue. Thereafter, Company may, at its own expense, institute suit against
any such infringer or alleged infringer and control and defend such suit in a
manner consistent with the terms and provisions hereof and recover any damages,
awards or settlements resulting therefrom, subject to Paragraph 4.5. However, no
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the prior written consent of JHU, which consent
shall not be unreasonably withheld. This right to sue for infringement shall not
be used in an arbitrary or capricious manner. JHU shall reasonably cooperate in
any such litigation at Company’s expense.

 

Page 8



--------------------------------------------------------------------------------

If Company elects not to enforce any patent within the PATENT RIGHTS in the
LICENSED FIELD, then it shall so notify JHU in writing within ninety (90) days
of receiving notice that an infringement exists, and JHU may, in its sole
judgment and at its own expense, take steps to enforce any patent and control,
settle, and defend such suit in a manner consistent with the terms and
provisions hereof, and recover, for its own account, any damages, awards or
settlements resulting therefrom.

4.4 Patent Invalidity Suit. If a declaratory judgment action is brought naming
Company as a defendant and alleging invalidity of any of the PATENT RIGHTS, JHU
may elect to take over the sole defense of the action at its own expense.
Company shall cooperate fully with JHU in connection with any such action.

4.5 Recovery. Any recovery by Company under Paragraph 4.3 shall be deemed to
reflect loss of commercial sales, and Company shall pay to JHU [***] of the
recovery net of all reasonable costs and expenses associated with each suit or
settlement. If the cost and expenses exceed the recovery, then [***] of the
excess shall be credited against royalties payable by Company to JHU hereunder
in connection with sales of LICENSED PRODUCT covered in the PATENT RIGHTS which
are the subject of the infringement suit, in the country of such legal
proceedings, provided, however, that any such credit under this Paragraph 4.5
shall not exceed [***] of the royalties otherwise payable to JHU with regard to
sales in the country of such action in any one calendar year, with any excess
credit being carried forward to future calendar years.

ARTICLE 5

OBLIGATIONS OF THE PARTIES

5.1 Reports. Company shall provide to JHU the following written reports
according to the following schedules:

(a) Until Company, an AFFILIATED COMPANY or a SUBLICENSEE(S) has achieved a
FIRST COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED SERVICE, Company shall
provide Semi-Annual Diligence Reports, due within sixty (60) days of the end of
every June and December following the EFFECTIVE DATE of this Agreement. These
Semi-Annual Diligence Reports shall describe Company’s, AFFILIATED COMPANIES’,
or any SUBLICENSEE(S)’ technical efforts towards meeting its obligations under
the terms of this Agreement.

(b) Upon achieving a FIRST COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED
SERVICE, Company shall provide Royalty Reports, substantially in the format of
Exhibit C accompanying each running royalty payment under Paragraph 3.4 of this
Agreement. Royalty Reports shall disclose the amount of LICENSED PRODUCT(S) and
LICENSED SERVICE(S) sold, the total NET SALES and NET SERVICE REVENUES of such
LICENSED PRODUCT(S) and LICENSED SERVICE(S), and the running royalties due to
JHU as a result of NET SALES and NET SERVICE REVENUES by Company and AFFILIATED
COMPANIES thereof.

 

Page 9



--------------------------------------------------------------------------------

(c) Company shall provide Annual Reports within sixty (60) days of the end of
every December following the EFFECTIVE DATE of this Agreement. Annual Reports
shall include:

(i) evidence of insurance as required under Paragraph 10.4, or, a statement of
why such insurance is not currently required;

(ii) identification of all AFFILIATED COMPANIES which have exercised rights
pursuant to Paragraph 2.1, or, a statement that no AFFILIATED COMPANY has
exercised such rights;

(iii) notice of all FDA approvals of any LICENSED PRODUCT(S) or LICENSED
SERVICE(S) obtained by COMPANY, AFFILIATED COMPANY or SUBLICENSEE, the patent(s)
or patent application(s) licensed under this Agreement upon which such product
or service is based, and the commercial name of such product or service, or, in
the alternative, a statement that no FDA approvals have been obtained; and

(iv) Notification of any change of control, name change or other significant
change in Company status that related to this Agreement, if not previously
provided to JHU.

(d) In lieu of sending reports to JHU via mail or via courier under this
Paragraph 5.1, Company may electronically submit all required reports to an
e-mail address specified by JHU.

5.2 Records. Company shall make and retain, for a period of three (3) years
following the period of each report required by Paragraph 5.1, true and accurate
records, files and books of account containing all the data reasonably required
for the full computation and verification of sales and other information
required in Paragraph 5.1. Such books and records shall be in accordance with
generally accepted accounting principles consistently applied. Company shall
permit the inspection and copying of such records, files and books of account by
JHU or its agents during regular business hours upon ten (10) business days’
written notice to Company. Such inspection shall not be made more than once each
calendar year. All costs of such inspection and copying shall be paid by JHU,
provided that if any such inspection shall reveal that an error has been made in
the amount equal to or more than the greater of five percent (5%) of such
payment or ten thousand dollars ($10,000), such costs shall be borne by Company.
As a condition to entering into any such agreement, Company shall include in any
agreement with its AFFILIATED COMPANIES or its SUBLICENSEE(S) which permits such
party to make, use, sell or import the LICENSED PRODUCT(S) or provide LICENSED
SERVICE(S), a provision requiring such party to retain records of sales of
LICENSED PRODUCT(S) and records of LICENSED SERVICE(S) and other information as
required in Paragraph 5.1 and permit JHU to inspect such records as required by
this Paragraph 5.2.

5.3 Best Efforts. Company shall exercise commercially reasonable efforts to
develop and to introduce the LICENSED PRODUCT(S) and LICENSED SERVICE(S) into
the commercial market as soon as practicable, consistent with sound and
reasonable business practice and judgment; thereafter, until the expiration or
termination of this Agreement, Company shall endeavor to keep LICENSED
PRODUCT(S) and LICENSED SERVICE(S)

 

Page 10



--------------------------------------------------------------------------------

reasonably available to the public. Company shall also exercise reasonable
efforts to develop LICENSED PRODUCT(S) suitable for different indications within
the LICENSED FIELD, so that the PATENT RIGHTS can be commercialized as broadly
and as speedily as good scientific and business judgment would deem possible.

5.4 Developmental Obligations. Best efforts shall be demonstrated, among other
ways, by the achievement of the following diligence milestones:

 

Event

   Date  

(i)     Initiation of PHASE I CLINICAL TRIAL

     July 1, 2013   

(ii)    Initiation of PHASE II CLINICAL TRIAL

     July 1, 2016   

With regard to the diligence milestone specified in Paragraph 5.4(i), Company
may extend such milestone by one (1) year with written notice to JHU prior to
the due date thereof specified in Paragraph 5.4(i) and upon paying JHU a
non-creditable, nonrefundable fee of [***] within thirty (30) days after such
notice. The Company may extend the milestone for an additional one (1) year
period by written notice to JHU prior to expiration of the initial one (1) year
extension period and payment to JHU of a non-creditable, non-refundable fee of
[***] within thirty (30) days after such written notice.

With regard to the diligence milestone specified in Paragraph 5.4(ii), Company
may extend such milestone by one (1) year with written notice to JHU prior to
the due date thereof specified in Paragraph 5.4(i) and upon paying JHU a
non-creditable, nonrefundable fee of [***] within thirty (30) days after such
notice. The Company may extend the milestone for an additional one (1) year
period by written notice to JHU prior to expiration of the initial one (1) year
extension period and payment to JHU of a non-creditable, non-refundable fee of
[***] within thirty (30) days after such written notice.

Company shall provide JHU with notice, as provided hereunder in Paragraph 10.6,
within thirty (30) days of achieving each diligence milestone.

5.5 Other Products. After clinical evidence, provided in writing by JHU or by
another party, to Company, demonstrating the practicality of a particular market
or use within the LICENSED FIELD which is not being developed or commercialized
by Company, Company shall either provide JHU with a reasonable development plan
and start development or attempt to reasonably sublicense the particular market
or use to a third party. For the purpose of clarity, the parties agree that
attempts by Company to sublicense all markets or uses granted under this
Agreement as a package of rights shall be considered a reasonable attempt to
sublicense the particular market or use. If within nine (9) months of such
notification by JHU, Company has not attempted in good faith to initiate such
development efforts or sublicensed that particular market or use, JHU may
terminate this license for such particular market or use. This Paragraph 5.5
shall not be applicable if Company reasonably demonstrates to JHU that
commercializing such LICENSED PRODUCT(S) or LICENSED SERVICE(S) or granting such
a sublicense in said market or use would have a potentially adverse commercial
effect upon marketing or sales of the LICENSED PRODUCT(S) or LICENSED SERVICE(S)
developed and being sold by Company, its AFFILIATED COMPANIES or SUBLICENSEES.

 

Page 11



--------------------------------------------------------------------------------

5.6 Patent Acknowledgement. Company agrees that all packaging containing
individual LICENSED PRODUCT(S) sold by Company, AFFILIATED COMPANIES and
SUBLICENSEE(S) of Company will be marked with the number of the applicable
patent(s) licensed hereunder in accordance with each country’s patent laws.

ARTICLE 6

REPRESENTATIONS

6.1 Duties of the Parties. JHU is not a commercial organization. It is an
institute of research and education. Therefore, JHU has no ability to evaluate
the commercial potential of any PATENT RIGHTS, LICENSED PRODUCT or LICENSED
SERVICE or other license or rights granted in this Agreement. It is therefore
incumbent upon Company to evaluate the rights and products in question, to
examine the materials and information provided by JHU, and to determine for
itself the validity of any PATENT RIGHTS, its freedom to operate, and the value
of any LICENSED PRODUCTS or LICENSED SERVICES or other rights granted.

6.2 Representations by JHU. JHU warrants that it has good and marketable title
to its interest in the inventions claimed under PATENT RIGHTS with the exception
of certain retained rights of the United States Government, which may apply if
any part of the JHU research was funded in whole or in part by the United States
Government. JHU does not warrant the validity of any patents or that practice
under such patents shall be free of infringement. EXCEPT AS EXPRESSLY SET FORTH
IN THIS PARAGRAPH 6.2, COMPANY, AFFILIATED COMPANIES AND SUBLICENSEE(S) AGREE
THAT THE PATENT RIGHTS ARE PROVIDED “AS IS”, AND THAT JHU MAKES NO
REPRESENTATION OR WARRANTY WITH RESPECT TO THE PERFORMANCE OF LICENSED
PRODUCT(S) AND LICENSED SERVICE(S) INCLUDING THEIR SAFETY, EFFECTIVENESS, OR
COMMERCIAL VIABILITY. JHU DISCLAIMS ALL WARRANTIES WITH REGARD TO PRODUCT(S) AND
SERVICE(S) LICENSED UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ALL
WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, JHU
ADDITIONALLY DISCLAIMS ALL OBLIGATIONS AND LIABILITIES ON THE PART OF JHU AND
INVENTORS, FOR DAMAGES, INCLUDING, BUT NOT LIMITED TO, DIRECT, INDIRECT,
SPECIAL, AND CONSEQUENTIAL DAMAGES, ATTORNEYS’ AND EXPERTS’ FEES, AND COURT
COSTS (EVEN IF JHU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, FEES OR
COSTS), ARISING OUT OF OR IN CONNECTION WITH THE MANUFACTURE, USE, OR SALE OF
THE PRODUCT(S) AND SERVICE(S) LICENSED UNDER THIS AGREEMENT. COMPANY, AFFILIATED
COMPANIES AND SUBLICENSEE(S) ASSUME ALL RESPONSIBILITY AND LIABILITY FOR LOSS OR
DAMAGE CAUSED BY A PRODUCT AND/OR SERVICE MANUFACTURED, USED, OR SOLD BY
COMPANY, ITS SUBLICENSEE(S) AND AFFILIATED COMPANIES WHICH IS A LICENSED
PRODUCT(S) OR LICENSED SERVICE(S) AS DEFINED IN THIS AGREEMENT.

 

Page 12



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification. JHU and the Inventors will have no legal liability exposure
to third parties if JHU does not license the LICENSED PRODUCT(S) and LICENSED
SERVICE(S), and any royalties JHU and the Inventors may receive is not adequate
compensation for such legal liability exposure. Therefore, JHU requires Company
to protect JHU and Inventors from such exposure to the same manner and extent to
which insurance, if available, would protect JHU and Inventors. Furthermore, JHU
and the Inventors will not, under the provisions of this Agreement or otherwise,
have control over the manner in which Company or its AFFILIATED COMPANIES or its
SUBLICENSEE(S) or those operating for its account or third parties who purchase
LICENSED PRODUCT(S) or LICENSED SERVICE(S) from any of the foregoing entities,
develop, manufacture, market or practice the inventions of LICENSED PRODUCT(S)
and LICENSED SERVICE(S). Therefore, Company, AFFILIATED COMPANY and SUBLICENSEE
shall indemnify, defend with counsel reasonably acceptable to JHU, and hold JHU,
The Johns Hopkins Health Systems, their present and former trustees, officers,
Inventors of PATENT RIGHTS, agents, faculty, employees and students harmless as
against any judgments, fees, expenses, or other costs arising from or incidental
to any product liability or other lawsuit, claim, demand or other action brought
as a consequence of the practice of said inventions by any of the foregoing
entities, whether or not JHU or said Inventors, either jointly or severally, is
named as a party defendant in any such lawsuit and whether or not JHU or the
Inventors are alleged to be negligent or otherwise responsible for any injuries
to persons or property. Practice of the inventions covered by LICENSED
PRODUCT(S) and LICENSED SERVICE(S), by an AFFILIATED COMPANY or an agent or a
SUBLICENSEE(S) or a third party on behalf of or for the account of Company or by
a third party who purchases LICENSED PRODUCT(S) and LICENSED SERVICE(S) from
Company, shall be considered Company’s practice of said inventions for purposes
of this Paragraph 7.1. The obligation of Company to defend and indemnify as set
out in this Paragraph 7.1 shall survive the termination of this Agreement, shall
continue even after assignment of rights and responsibilities to an AFFILIATED
COMPANY or SUBLICENSEE, and shall not be limited by any other limitation of
liability elsewhere in this Agreement.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality. If necessary, the parties will exchange information, which
they consider to be confidential. The recipient of such information agrees to
accept the disclosure of said information which is marked as confidential at the
time it is sent to the recipient, and to employ all reasonable efforts to
maintain the information secret and confidential, such efforts to be no less
than the degree of care employed by the recipient to preserve and safeguard its
own confidential information. The information shall not be disclosed or revealed
to anyone except employees of the recipient who have a need to know the
information and who have entered into a secrecy agreement with the recipient
under which such employees are required to maintain confidential the proprietary
information of the recipient and such employees shall be advised by the
recipient of the confidential nature of the information and that the information
shall be

 

Page 13



--------------------------------------------------------------------------------

treated accordingly. The information may also be disclosed or revealed to
funding sponsors as required by obligations imposed on JHU by a funding sponsor
pursuant to an executed funding agreement with JHU, providing that
confidentiality of information provided is maintained for a certain period. The
information may also be disclosed by Company to potential investors, strategic
partners, or acquirers, provided that such third parties have entered into a
secrecy agreement with Company under which such third parties are required to
maintain confidential the proprietary information of JHU and that the
information shall be treated accordingly.

The obligations of this Paragraph 8.1 shall also apply to AFFILIATED COMPANIES
and/or SUBLICENSEE(S) provided such information by Company. JHU’s, Company’s,
AFFILIATED COMPANIES’ and SUBLICENSEES’ obligations under this Paragraph 8.1
shall extend until three (3) years after the termination of this Agreement.

8.2 Exceptions. The recipient’s obligations under Paragraph 8.1 shall not extend
to any part of the information:

 

  a. that can be demonstrated to have been in the public domain or publicly
known and readily available to the trade or the public prior to the date of the
disclosure; or

 

  b. that can be demonstrated, from written records to have been in the
recipient’s possession or readily available to the recipient from another source
not under obligation of secrecy to the disclosing party prior to the disclosure;
or

 

  c. that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the recipient; or

 

  d. that is demonstrated from written records to have been developed by or for
the receiving party without reference to confidential information disclosed by
the disclosing party; or

 

  e. that is required to be disclosed by law, government regulation or court
order.

8.3 Right to Publish. JHU may publish manuscripts, abstracts or the like
describing the PATENT RIGHTS and inventions contained therein provided
confidential information of Company as defined in Paragraph 8.1, is not included
or without first obtaining approval from Company to include such confidential
information. Otherwise, JHU and the Inventors shall be free to publish
manuscripts and abstracts or the like directed to the work done at JHU related
to the licensed technology without prior approval.

ARTICLE 9

TERM & TERMINATION

9.1 Term. The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue, in each country, until the date of expiration of the last to
expire patent included within PATENT RIGHTS in that country or if no patents
issue then for a term of ten (10) years from the EFFECTIVE DATE of this
Agreement.

 

Page 14



--------------------------------------------------------------------------------

9.2 Termination By Either Party. This Agreement may be terminated by either
party, in the event that the other party (a) files or has filed against it a
petition under the Bankruptcy Act, makes an assignment for the benefit of
creditors, has a receiver appointed for it or a substantial part of its assets,
or otherwise takes advantage of any statute or law designed for relief of
debtors or (b) fails to perform or otherwise breaches any of its material
obligations hereunder, if, following the giving of notice by the terminating
party of its intent to terminate and stating the grounds therefor, the party
receiving such notice shall not have cured the failure or breach within sixty
(60) days. The foregoing notwithstanding, in the event that Company fails to
make any undisputed payment due under this Agreement, JHU shall have the right
to terminate this Agreement upon thirty (30) days prior written notice to
Company, unless Company makes such payment within said thirty-day period. In no
event, however, shall such notice or intention to terminate be deemed to waive
any rights to damages or any other remedy which the party giving notice of
breach may have as a consequence of such failure or breach.

9.3 Termination by Company. Company may terminate this Agreement and the license
granted herein, for any reason, upon giving JHU ninety (90) days written notice.

9.4 Obligations and Duties upon Termination. If this Agreement is terminated or
expires, both parties shall be released from all obligations and duties imposed
or assumed hereunder to the extent so terminated, except as expressly provided
to the contrary in this Agreement. Upon expiration or termination, both parties
shall cease any further use of the confidential information disclosed to the
receiving party by the other party. Expiration or termination of this Agreement,
for whatever reason, shall not affect the obligation of either party to make any
payments for which it is liable prior to or upon such expiration or termination.
Expiration or termination shall not affect JHU’s right to recover unpaid
royalties, fees, reimbursement for patent expenses, or other forms of financial
compensation incurred prior to expiration or termination. Upon expiration or
termination, Company shall submit a final royalty report to JHU and any royalty
payments, fees, unreimbursed patent expenses and other financial compensation
due JHU shall become immediately payable. Furthermore, upon expiration or
termination of this Agreement, all rights in and to the licensed technology
shall revert immediately to JHU at no cost to JHU. Upon termination of this
Agreement, any SUBLICENSEE(S) shall become a direct licensee of JHU, provided
that JHU’s obligations to SUBLICENSEE(S) are no greater than JHU’s obligations
to Company under this Agreement. Company shall provide written notice of such to
each SUBLICENSEE(S) with a copy of such notice provided to JHU.

9.5 Sell-Off Period. For a period of ninety (90) days following the effective
termination of this Agreement by Company pursuant to Paragraph 9.2 or 9.3,
Company has the non-exclusive right to sell LICENSED PRODUCT(S) that were
manufactured or ordered prior to effective date of termination. Such sales will
be subject to all provisions of this Agreement, including an accounting for and
the payment of a running royalty thereon. Such accounting and payment shall be
due within thirty (30) days after the close of the ninety (90) day period.

 

Page 15



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Use of Name. Company, AFFILIATED COMPANIES and SUBLICENSEE(S) shall not use
the name of The Johns Hopkins University or The Johns Hopkins Health System or
any of its constituent parts, such as the Johns Hopkins Hospital or any
contraction thereof or the name of Inventors in any advertising, promotional,
sales literature or fundraising documents without prior written consent from an
authorized representative of JHU. In the event Company believes it is under a
legal obligation to use the name of The Johns Hopkins University or The Johns
Hopkins Health System or any of its constituent parts, such as the Johns Hopkins
Hospital or any contraction thereof or the name of Inventors, Company shall
notify JHU and Company shall use only the following language: “Company received
an exclusive license to The Johns Hopkins University’s rights in and to the
inventions disclosed and claimed in U.S. Patent Applications Serial Nos.
12/210,604, 12/049,763, and 13/293,357.” All other proposed use by Company will
be submitted for prior review and approval by JHU. Company, AFFILIATED COMPANIES
and SUBLICENSEE(S) shall allow at least seven (7) business days notice of any
proposed public disclosure for JHU’s review and comment or to provide written
consent.

10.2 No Partnership. Nothing in this Agreement shall be construed to create any
agency, employment, partnership, joint venture or similar relationship between
the parties other than that of a licensor/licensee. Neither party shall have any
right or authority whatsoever to incur any liability or obligation (express or
implied) or otherwise act in any manner in the name or on the behalf of the
other, or to make any promise, warranty or representation binding on the other.

10.3 Notice of Claim. Each party shall give the other or its representative
immediate notice of any suit or action filed, or prompt notice of any claim
made, against them arising out of the performance of this Agreement or arising
out of the practice of the inventions licensed hereunder.

10.4 Product Liability. Prior to initial human testing or FIRST COMMERCIAL SALE
of any LICENSED PRODUCT(S) or LICENSED SERVICE(S) as the case may be in any
particular country, Company shall establish and maintain, in each country in
which Company, an AFFILIATED COMPANY or SUBLICENSEE(S) shall test or sell
LICENSED PRODUCT(S) and LICENSED SERVICE(S), product liability or other
appropriate insurance coverage in the minimum amount of (i) five million dollars
($5,000,000) per claim upon initiation of human testing and through PHASE II
CLINICAL TRIAL(S), and (ii) ten million dollars ($10,000,000) per claim during
PHASE III CLINICAL TRIAL(S) and thereafter for subsequent clinical studies and
after FIRST COMMERCIAL SALE. Company will annually present evidence to JHU that
such coverage is being maintained. Upon JHU’s request, Company will furnish JHU
with a Certificate of Insurance of each product liability insurance policy
obtained. JHU shall be listed as an additional insured in Company’s said
insurance policies. If such Product Liability insurance is underwritten on a
‘claims made’ basis, Company agrees that any change in underwriters during the
term of this Agreement will require the purchase of ‘prior acts’ coverage to
ensure that coverage will be continuous throughout the term of this Agreement.

 

Page 16



--------------------------------------------------------------------------------

10.5 Governing Law. This Agreement shall be construed, and legal relations
between the parties hereto shall be determined, in accordance with the laws of
the State of Maryland applicable to contracts solely executed and wholly to be
performed within the State of Maryland without giving effect to the principles
of conflicts of laws. Any disputes between the parties to the Agreement shall be
brought in the state or federal courts of Maryland. Both parties agree to waive
their right to a jury trial.

10.6 Notice. All notices or communication required or permitted to be given by
either party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, or sent by
overnight courier, such as Federal Express, to the other party at its respective
address set forth below or to such other address as one party shall give notice
of to the other from time to time hereunder. Mailed notices shall be deemed to
be received on the third business day following the date of mailing. Notices
sent by overnight courier shall be deemed received the following business day.

 

If to Company:   

CEO and President

Manish Singh, Ph.D.

Immunocellular Therapeutics Ltd.

21900 Burbank Blvd, 3rd Floor

Woodland Hills, CA 91367

If to JHU:   

Executive Director

Johns Hopkins Technology Transfer

The Johns Hopkins University

100 N. Charles Street

5th Floor

Baltimore, MD 21201

Attn: Agreement # A20530

10.7 Compliance with All Laws. In all activities undertaken pursuant to this
Agreement, both JHU and Company covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

10.8 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations created herein, except for the right to receive any remuneration
hereunder, may be assigned by either party, in whole or in part, without the
prior written consent of the other party, except that either party shall be free
to assign this Agreement in connection with any sale of substantially all of its
assets or in connection with the asset sale or merger of the business unit which
is developing LICENSED PRODUCT(S) and/or LICENSED SERVICE(S) without the consent
of the other; provided that: (a) any such assignee shall agree in writing to be
bound by the terms and conditions of this Agreement; and (b) the assigning party
shall notify the other party of any such assignment. This Agreement shall bind
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

 

Page 17



--------------------------------------------------------------------------------

10.9 No Waivers; Severability. No waiver of any breach of this Agreement shall
constitute a waiver of any other breach of the same or other provision of this
Agreement, and no waiver shall be effective unless made in writing. Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. It is the
desire of the parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provision contained herein be held by
any governmental agency or court of competent jurisdiction to be void, illegal
and unenforceable, the parties shall negotiate in good faith for a substitute
term or provision which carries out the original intent of the parties.

10.10 Entire Agreement; Amendment. Company and JHU acknowledge that they have
read this entire Agreement and that this Agreement, including the attached
Exhibits constitutes the entire understanding and contract between the parties
hereto and supersedes any and all prior or contemporaneous oral or written
communications with respect to the subject matter hereof, all of which
communications are merged herein. It is expressly understood and agreed that
(i) there being no expectations to the contrary between the parties hereto, no
usage of trade, verbal agreement or another regular practice or method dealing
within any industry or between the parties hereto shall be used to modify,
interpret, supplement or alter in any manner the express terms of this
Agreement; and (ii) this Agreement shall not be modified, amended or in any way
altered except by an instrument in writing signed by both of the parties hereto.

10.11 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

10.12 Force Majeure. If either party fails to fulfill its obligations hereunder
(other than an obligation for the payment of money), when such failure is due to
an act of God, or other circumstances beyond its reasonable control, including
but not limited to fire, flood, civil commotion, riot, war (declared and
undeclared), revolution, or embargoes, then said failure shall be excused for
the duration of such event and for such a time thereafter as is reasonable to
enable the parties to resume performance under this Agreement, provided however,
that in no event shall such time extend for a period of more than one hundred
eighty (180) days.

10.13 Further Assurances. Each party shall, at any time, and from time to time,
prior to or after the EFFECTIVE DATE of this Agreement, at reasonable request of
the other party, execute and deliver to the other such instruments and documents
and shall take such actions as may be required to more effectively carry out the
terms of this Agreement.

 

Page 18



--------------------------------------------------------------------------------

10.14 Survival. All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed
after the execution and/or termination hereof, or are prospective in nature,
shall survive such execution and/or termination, as the case may be. This shall
include Paragraphs 3.9 (Late Payments), 5.2 (Records), and Articles 6, 7, 8, 9,
and 10.

10.15 No Third Party Beneficiaries. Nothing in this Agreement shall be construed
as giving any person, firm, corporation or other entity, other than the parties
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof.

10.16 Headings. Article headings are for convenient reference and are not a part
of this Agreement. All Exhibits are incorporated herein by this reference.

10.17 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.

[Signatures on following page.]

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement shall take effect as of the EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.

 

THE JOHNS HOPKINS UNIVERSITY    

IMMUNOCELLULAR

THERAPEUTICS, LTD.

/s/ Wesley D. Blakeslee, J.D.     /s/ Manish Singh, Ph.D. Wesley D. Blakeslee,
J.D.     Manish Singh, Ph.D. Executive Director     CEO and President Johns
Hopkins Technology Transfer     Immunocellular Therapeutics Ltd. 2/23/2012    
2/17/2012 (Date)     (Date)

EXHIBIT A. PATENT RIGHTS

EXHIBIT B. LICENSE FEE & ROYALITIES.

EXHIBIT C. SALES & ROYALTY REPORT FORM.

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT A

PATENT RIGHTS

 

JHU Ref. #  

Patent Appl.

Number

  Patent Type   Appl. Date  

Patent

Issue

Number

  Issue Date   Country

P04083-02

  60/395,556   Provisional   12-Jul-2002   N/A   N/A   United States  
60/398,217   Provisional   24-Jul-2002   N/A   N/A   United States   60/414,931
  Provisional   30-Sep-2002   N/A   N/A   United States

P04083-01

  60/475,783   Provisional   5-Jun-2003   N/A   N/A   United States

P10013-01

  60/918,267   Provisional   15-Mar-2007   N/A   N/A   United States

P04083-11

  12/210,604   Continuation   15-Sep-2008       United States

P10013-02

  12/049,763   Continuation-in-part   17-Mar-2008       United States

P04083-12

  13/293,357   Continuation   10-Nov-2011       United States

 

Page 21



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE FEE & ROYALTIES

1. License Fee. The License Fee due under Paragraph 3.1 is [***] in cash and
Company stock ([***] in cash and shares of Company’s common stock with a value
at the time of issuance of [***]). The License Fee shall be payable pursuant to
the following schedule:

 

  (i) [***] paid as [***] in cash and shares of Company stock with a value of
[***] within thirty (30) days of the EFFECTIVE DATE of this Agreement; and

 

  (ii) [***] paid as [***] in cash and shares of Company stock with a value of
[***] upon issuance of the first U.S. patent within PATENT RIGHTS claiming a
therapeutic product or method.

2. Milestone License Fees. The Milestone License Fees due under Paragraph 3.2
for each LICENSED PRODUCTS or LICENSED SERVICES developed by Company, AFFILIATED
COMPANIES, or SUBLICENSEES are as follows:

 

  (i) [***] upon dosing of the first patient in a PHASE II CLINICAL TRIAL (or
foreign equivalent) at a site other than JHU; and

 

  (ii) [***] upon dosing of the first patient in a PHASE III CLINICAL TRIAL (or
foreign equivalent) at a site other than JHU; and

 

  (iii) [***] upon receipt of REGULATORY APPROVAL to market a LICENSED PRODUCT
in the United States; and

 

  (iv) [***] upon first achieving [***] in combined annual NET SALES and NET
SERVICES REVENUES; and

 

  (v) [***] upon first achieving [***] in combined annual NET SALES and NET
SERVICES REVENUES.

3. Minimum Annual Royalties. Commencing on the first anniversary of the
EFFECTIVE DATE following the issuance of the first U.S. patent within PATENT
RIGHTS claiming a therapeutic product or method, the minimum annual royalties
pursuant to Paragraph 3.3 are:

 

Anniversary following patent issuance

   Amount  

1

     [ ***] 

2

     [ ***] 

3

     [ ***] 

4

     [ ***] 

5

     [ ***] 

6

     [ ***] 

7

     [ ***] 

8 and each additional anniversary during the Term of this Agreement

     [ ***] 

 

Page 22



--------------------------------------------------------------------------------

4. Royalties. The running royalty rate payable under Paragraph 3.4 is [***].

5. Sublicense consideration. The percent sublicense consideration payable under
Paragraph 3.5 is as follows:

 

  (i) [***] of all Royalty Sublicense Consideration; and

 

  (ii) Non-royalty Sublicense Consideration as set forth below:

 

  (a) [***] of Non-royalty Sublicense Consideration that Company or an
AFFILIATED COMPANY receives under any sublicense agreement executed prior to
dosing of the first patient in the first PHASE II CLINICAL TRIAL;

 

  (b) [***] of Non-royalty Sublicense Consideration that Company or an
AFFILIATED COMPANY receives under any sublicense agreement executed after dosing
the first patient in a PHASE II CLINICAL TRIAL and prior to dosing of the first
patient in the first PHASE III CLINICAL TRIAL; and

 

  (c) [***] of Non-royalty Sublicense Consideration that Company or an
AFFILIATED COMPANY receives under any sublicense agreement executed after dosing
of the first patient in a PHASE III CLINICAL TRIAL.

In the event that Company sublicenses JHU’s PATENT RIGHTS together with patent
rights owned by a third party as part of a combination vaccine and Company is
required to pay a portion of sublicensing revenue to a third party under a third
party license for such patent rights, the share of Non-royalty Sublicense
Consideration above shall be abatable by up to [***] of the share paid to the
third party(ies), provided that the share of Non-royalty Sublicense
Consideration payable to JHU shall not drop below [***] of the share calculated
before the abatement or [***] of total Non-royalty Sublicense Consideration
received by Company.

 

Page 23



--------------------------------------------------------------------------------

EXHIBIT C

QUARTERLY SALES & ROYALTY REPORT

FOR EXCLUSIVE LICENSE AGREEMENT

BETWEEN

IMMUNOCELLULAR THERAPEUTICS, LTD. AND

THE JOHNS HOPKINS UNIVERSITY

EFFECTIVE DATE February 16, 2012

FOR PERIOD OF              TO             

TOTAL ROYALTIES DUE FOR THIS PERIOD $            

 

PRODUCT ID

 

PRODUCT NAME

 

*JHU
REFERENCE

 

1st COMMERCIAL
SALE DATE

 

TOTAL NET

SALES/SERVICES

 

ROYALTY

RATE

 

AMOUNT

DUE

           

 

* Please provide the JHU Reference Number or Patent Reference

This report format is to be used to report quarterly royalty statements to JHU.
It should be placed on Company letterhead and accompany any royalty payments due
for the reporting period. This report shall be submitted even if no sales are
reported.

 

Page 24